Plaintiff, a chauffeur in the employ of defendants, was injured when he fell on the floor of the dining room in defendants’ home. The floor had been waxed. The proof shows the wax was applied one-quarter of an inch thick and was not dry at the time of the accident. Plaintiff’s complaint sets forth two causes of action: one, the failure to provide workmen’s compensation insurance, and the other, negligence. Plaintiff was nonsuited. In our opinion the plaintiff established a prima facie case on the second cause of action, and whether he was guilty of contributory negligence was for the jury to determine. Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.